PER CURIAM.
This appeal is brought from a conviction and seventeen-year sentence for solicitation to commit premeditated murder. The victim is the defendant’s wife. We affirm the conviction and remand for resentencing.
The prosecutor’s violations of the court’s pretrial orders excluding certain prejudicial evidence does not warrant a reversal as it appears from an examination of the entire record that the permissible evidence established guilt beyond a reasonable doubt and that the impermissible evidence did not influence the jury verdict. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
No error is shown in the court’s cater-gorization of the offense for sentencing purposes. Solicitation to commit murder, as an inchoate offense, falls within the scope of the category 1 scoresheet which, by definition, covers murder and manslaughter. Roth, v. State, 601 So.2d 613 (Fla. 3d DCA1992); Fla.R.Crim.P. 3.701(c).
The trial court failed to set forth reasons for exceeding the guideline sentence because it did not recognize that it was imposing a departure sentence. On this point, the State correctly concedes error. For that reason the case must be remanded to determine whether an upward departure from the guidelines is appropriate and, if so, to set forth valid reasons for the departure. State v. Betancourt, 552 So.2d 1107 (Fla.1989).
Affirmed in part, and remanded for further consistent proceedings.